Title: To John Adams from John Trumbull, 6 February 1790
From: Trumbull, John
To: Adams, John



Dear Sir
Hartford February 6th. 1790—

Your letter found me on my return from the session of our Superior Court at Haddam—Since which I have attended a three weeks session of our County Court here.  So that I have had little leisure to prepare for my defence in a capital Trial.
To your charge of reading myself to death, I now propose to plead double by leave of the Court.  My first Plea is that I am yet alive. Lord Hale advises Courts to be cautious of condemning any Person for Murther, unless it be clearly proved, that the man, supposed to be murdered is actually dead—I have looked over my Books & cannot find a single precedent of any man, indicted & hanged for Self murder.
In the next place, I shall plead not guilty infra ser annos.  It is hard if there is no act of limitation in the case.  From the year 1777 to the year 80, I resided in my native town in a part of the country, where I could have no more Society than a Hermit, & had not other amusement but my Books.  I injured my health gradually by continual reading & writing—For I determined to be the most learned Man in America; But hurt my constitution still more by attending all the Courts in two adjacent Counties, thro’ the storms and snows of the severe winter of 80—In the spring of that year I found my nerves relaxed to the utmost degree of debility.  I had a shock of an uncommon kind, which I scarcely survived.  It came on with a coldness, & loss of pulsation, tho’ not of feeling in all my limbs, which gradually extended itself nearly to the trunk of my body, attended with violent headach & palpitation of the heart—It left me subject to faintness, vertigo, loss of appetite, frequent turns of sick-headach, & every symptom of nervous decay.  Before the close of that year my physicians pronounced me in the last stage of a consumption—I discarded them, & undertook to prescribe for myself. I removed to Hartford in 81, by way of experiment, as Yorick went to France, to run away from death. Since that time I have been gradually regaining health, & thou’ sufficiently an Invalid, am able to transact more business in my profession, than any Lawyer in the County.  Nor do I attend more to my studies, than is necessary to preserve the reputation I have gained in my profession, & do justice to the Causes in which I am engaged.  Besides the want of health, I have had many disadvantages to combat in attempting to rise to eminence as a Lawyer.  No man can be a judge of his own manner of speaking—but my friends have early been careful to inform me, that except a tolerable fluency, with some degree of animation, I possessed no one talent of a public speaker; that my voice was harsh & disagreeable, my gestures stiff, my pronunciation naturally thick & inarticulate, & my style void of that sonorous pomp, which captivates the ears of a vulgar audience—That no genius can excell in more ways than one, that I must be content with my literary reputation, & give up all hope of excellence at the Bar.  I was not willing to be so content, but what could be done. I had only two resources left—Learning & Fidelity to my Clients—I have tried them & they have availed me. Nor have I any rival in my business in my own County.  In the last Superior Court, I argued every cause tried before them, during a fortnight’s session, except one—At our County Court just now closed, I lost only three causes—I argued more than twenty—It is alledged that I have too great influence with the Courts, especially the County Court—But the secret is, that I judge my causes before I try them, & will try none that I think Desperate. So much for boasting—I observe the alternative penance you propose me.  I own myself too indolent for the five miles walk a day, & had rather submit to the seat in a house of Representatives—But I have little inclination for either—Many of my friends have urged me to attempt promotion in the political line—I have as yet purposely avoided it & avoided it with great ease—as I have not one popular talent in my whole composition, & would not give up my right of speaking & writing my sentiments on men & measures, and of personally attacking all, whom I have viewed, as enemies to the Public, for any office or honour, I could expect in the States.  And I firmly believe that I have been of more service in that way, to my country, than I could have been, if courting popularity, I had been able to act in any official character. I have by these means made myself many enemies—but I hug myself in the independence of my situation; & laugh at the storm, that rattles on my roof.  I hope however, that the Stability of the new Government, will supercede the necessity of political satirists.—If the public find they want me in any other way, they will call for me, but I shall never solicit their votes, which I consider as conferring burthens & not favors.
Thus much & perhaps too much, I have written on myself by way of vindication. I shall now take up a more important subject; and in return for the advice received, (for I do not choose to be in any Man’s debt) address some hints to the Vice-President, relative to his own political situation, & the strictures made upon his conduct by his Enemies. I shall ask no excuse for my assurance, & am certain my motive needs no Apology.
Be it remembered then, that the Vice-President is a native of New England, & that the inhabitants of the Southern States are not yet entirely cured of their local jealousies—that without any considerable advantages from the pride of family, or the favours of fortune, he has raised himself to that eminent station, solely by his personal merit, & the importance of his public services—& that this circumstance has provoked the pride & raised the envy of many of the Southern Aristocrats, who suppose themselves born to greatness, & cannot hear to be eclipsed by merit only—That this Party are endeavouring to represent his character in an unfavorable light, & if possible prevent his ever rising to the first office in the States, whenever a vacancy shall happen.  The obloquy they have endeavoured to raise against him, as having deserted his republican principles, & become fond of the splendor, & titles of monarchical Courts, is well known, and needs no remark, because it has nearly subsided in the New England States, where his character is known & justly appreciated—It may perhaps still be a subject of unjust censure in the southern States—But must there at length subside, as their people, who are an age behind us in political knowledge, become convinced of the necessity of energy in the executive Department.  But they attempt an attack on another ground, & endeavour to render him unpopular in the Senate, the principal theatre on which his political talents can now be exerted.  They assert that the Constitution gives the President of the Senate no right to mingle in their debates—that he can on no occasion with propriety offer his sentiments at large, except when he is requested to give information respecting the affairs of foreign courts, which have fallen under his personal observation, or when in case of an equivote, he States his reasons on giving his casting voice.  They add, that as a public Speaker, the talents in which he excells all others, are force of argument & strength of language, approaching to sarcasm, and expressive of some degree of contempt for the opinions & reasonings of his adversaries—that in consequence, whenever he mingles in debate, he offends those whose sentiments he opposes—while the party he supports are not always pleased, as his idea of the necessity of affording his assistance is a tacit reflection on them, as incompetent advocates of a good cause—that he who mingles in debate subjects himself to frequent retorts from his opposers, places himself on the same ground with his inferiors in rank, appears too much like the leader of a Party, & renders it more difficult for him to support the dignity of the chair, & preserve order & regularity in the debate—while he gives his enemies frequent opportunity by reporting casual expressions, which have fallen in the warmth of argument, to misrepresent his opinions & designs, with little danger of detection—as the doors of the Senate are always shut.
Of the truth or justice of these remarks I am no judge—but I have heard them so frequently made, & sometimes by men who I am sure are not unfriendly, and in every other respect have the highest esteem for your abilities & character, that I thought it my duty to communicate them—especially as on so delicate a subject it was doubtful whether You would hear of them in any other way—I should have chosen to hint them in a personal interview, but my business has disappointed me of a visit to New York, which I had intended in the course of this winter.
I congratulate You on the favorable Prospect of the firm establishment of our Government—The proceedings of the last Session are generally approved—The clamours attempted to be raised on the subject of Salaries have died away—and our most sensible men would rather see an augmentation in one or two instances than a considerable diminution in any.
Vesting in the President the power of removing all officers in the executive department is a most important amendment of the Constitution in the only part in which I ever thought an amendment essential, or a defect absolutely necessary to be supplied. The other proposed amendments are very harmless at least—The Article which establishes the right of Trial by jury in all cases at common law, I should object against, as holding out a false light, because in many cases, it must be absurd, if not impossible to carry it, into execution—but the very objection shows that it is not dangerous. The establishment of Federal Courts entirely separate from those of the States was another measure of equal importance, the effect will not be immediately seen, but will be eventually of the highest consequence. In a word, though there are sundry members of Congress, whose opinions on Government have never advanced beyond the crude ideas of pure Democracy which we imbibed at the beginning of the Revolution, the Majority appear sufficiently enlightened to carry every necessary measure, for establishing an energetic Government, armed with power for our Protection & Defence.
Excuse the length of this Letter, which has far exceeded my intention—Please to present my most respectful Compliments to Mrs. Adams—and believe me to be with the highest respect & most sincere Attachment / Dear Sir / Your obliged & most Obedt. / Humble Servant
John Trumbull